
	
		II
		112th CONGRESS
		1st Session
		S. 1381
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2011
			Mr. Blumenthal (for
			 himself, Mr. Reed,
			 Mrs. Gillibrand,
			 Mr. Whitehouse, Mr. Lieberman, and Mr.
			 Franken) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To provide for the expansion of Federal
		  efforts concerning the prevention, education, treatment, and research
		  activities related to Lyme and other tick-borne diseases, including the
		  establishment of a Tick-Borne Diseases Advisory Committee.
	
	
		1.Short titleThis Act may be cited as the
			 Lyme and Tick-Borne Disease
			 Prevention, Education, and Research Act of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)Lyme disease is a common but frequently
			 misunderstood illness that, if not caught early and treated properly, can cause
			 serious health problems.
			(2)Lyme disease is
			 caused by the bacterium Borrelia burgdorferi, which belongs to the class of
			 spirochetes, and is transmitted to humans by the bite of infected black-legged
			 ticks. Early signs of infection may include a rash and flu-like symptoms such
			 as fever, muscle aches, headaches, and fatigue.
			(3)Although Lyme disease can be treated with
			 antibiotics if caught early, the disease often goes undetected because it
			 mimics other illnesses or may be misdiagnosed.
			(4)If an individual with Lyme disease does not
			 receive treatment, such individual can develop severe heart, neurological, eye,
			 and joint problems.
			(5)Although Lyme
			 disease accounts for 90 percent of all vector-borne infections in the United
			 States, the ticks that spread Lyme disease also spread other diseases, such as
			 anaplasmosis, babesiosis, and tularemia, and carry Bartonella and other strains
			 of Borrelia. Other tick species, such as the aggressive lone star, spread
			 ehrlichiosis, Rocky Mountain spotted fever, and southern tick-associated rash
			 illness (STARI). Multiple diseases in 1 patient make diagnosis and treatment
			 more difficult.
			(6)The Centers for
			 Disease Control and Prevention reported more than 38,000 confirmed and probable
			 Lyme disease cases in 2009. Over the past decade, the incidence of Lyme disease
			 has increased by 84 percent.
			(7)According to the
			 Centers for Disease Control and Prevention, from 1992 to 2006, the incidence of
			 Lyme disease was highest among children aged 5 to 14 years of age.
			(8)Persistence of symptomatology in many
			 patients without reliable testing makes diagnosis and treatment of patients
			 more difficult.
			3.Establishment of a
			 tick-borne diseases advisory committee
			(a)EstablishmentNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Health and Human Services (referred
			 to in this Act as the Secretary) shall establish within the
			 Office of the Secretary an advisory committee to be known as the Tick-Borne
			 Diseases Advisory Committee (referred to in this section as the
			 Committee).
			(b)DutiesThe Committee shall—
				(1)advise the Secretary and the Assistant
			 Secretary for Health regarding the manner in which such officials can—
					(A)ensure interagency coordination and
			 communication and minimize overlap regarding efforts to address tick-borne
			 diseases;
					(B)identify opportunities to coordinate
			 efforts with other Federal agencies and private organizations addressing such
			 diseases;
					(C)ensure interagency coordination and
			 communication with constituency groups;
					(D)ensure that a broad spectrum of scientific
			 viewpoints are represented in public health policy decisions and that
			 information disseminated to the public and physicians is balanced; and
					(E)advise relevant Federal agencies on
			 priorities related to Lyme and other tick-borne diseases; and
					(2)in coordination
			 with relevant agencies within the Department of Health and Human Services,
			 regularly review published public and private treatment guidelines and evaluate
			 such guidelines for effective representation of a wide diversity of
			 views.
				(c)Membership
				(1)Appointed
			 members
					(A)In
			 generalFrom among
			 individuals who are not officers or employees of the Federal Government, the
			 Secretary shall appoint to the Committee, as voting members, the
			 following:
						(i)Not
			 less than 4 members from the scientific community representing the broad
			 spectrum of viewpoints held within the scientific community related to Lyme and
			 other tick-borne diseases.
						(ii)Not less than 2
			 representatives of tick-borne disease voluntary organizations.
						(iii)Not less than 2
			 health care providers, including not less than 1 full-time practicing
			 physician, with relevant experience providing care for individuals with a broad
			 range of acute and chronic tick-borne diseases.
						(iv)Not less than 2
			 patient representatives who are individuals who have been diagnosed with a
			 tick-borne disease or who have had an immediate family member diagnosed with
			 such a disease.
						(v)At
			 least 2 representatives of State and local health departments and national
			 organizations that represent State and local health professionals.
						(B)DiversityIn appointing members under this paragraph,
			 the Secretary shall ensure that such members, as a group, represent a diversity
			 of scientific perspectives relevant to the duties of the Committee.
					(2)Ex officio
			 membersThe Secretary shall
			 designate, as nonvoting, ex officio members of the Committee, representatives
			 overseeing tick-borne disease activities from each of the following Federal
			 agencies:
					(A)The Centers for Disease Control and
			 Prevention.
					(B)The National Institutes of Health.
					(C)The Agency for Healthcare Research and
			 Quality.
					(D)The Food and Drug Administration.
					(E)The Office of the Assistant Secretary for
			 Health.
					(F)Such additional Federal agencies as the
			 Secretary determines to be appropriate.
					(3)Co-chairpersonsThe Secretary shall designate the Assistant
			 Secretary of Health as the co-chairperson of the Committee. The appointed
			 members of the Committee shall also elect a public co-chairperson. The public
			 co-chairperson shall serve a 2-year term.
				(4)Term of
			 appointmentThe term of
			 service for each member of the Committee appointed under paragraph (1) shall be
			 4 years.
				(5)VacancyA vacancy in the membership of the
			 Committee shall be filled in the same manner as the original appointment. Any
			 member appointed to fill a vacancy for an unexpired term shall be appointed for
			 the remainder of that term. Members may serve after the expiration of their
			 terms until their successors have taken office.
				(d)MeetingsThe Committee shall hold public meetings,
			 except as otherwise determined by the Secretary, after providing notice to the
			 public of such meetings, and shall meet at least twice a year with additional
			 meetings subject to the call of the co-chairpersons. Agenda items with respect
			 to such meetings may be added at the request of the members of the Committee,
			 including the co-chairpersons. Meetings shall be conducted, and records of the
			 proceedings shall be maintained, as required by applicable law and by
			 regulations of the Secretary.
			(e)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Committee, acting through the members representing the Centers
			 for Disease Control and Prevention and the National Institutes of Health, shall
			 submit a report to the Secretary. Each such report shall contain, at a
			 minimum—
				(1)a description of
			 the Committee's functions;
				(2)a list of the
			 Committee's members and their affiliations; and
				(3)a summary of the
			 Committee's activities and recommendations during the previous year, including
			 any significant issues regarding the functioning of the Committee.
				(f)Authorization
			 of appropriationsFor the
			 purpose of carrying out this section, there is authorized to be appropriated
			 such sums a may be necessary for each of the fiscal years 2012 through 2016.
			 Amounts appropriated under the preceding sentence shall be used for the
			 expenses and per diem costs incurred by the Committee under this section in
			 accordance with the Federal Advisory Committee Act (5 U.S.C. App.), except that
			 no voting member of the Committee shall be a permanent salaried
			 employee.
			4.Federal activities
			 related to the diagnosis, surveillance, prevention, and research of lyme and
			 other tick-borne diseases
			(a)In
			 generalThe Secretary, acting
			 as appropriate through the Director of the Centers for Disease Control and
			 Prevention, the Director of the National Institutes of Health, the Commissioner
			 of Food and Drugs, and the Director of the Agency for Healthcare Research and
			 Quality, as well as additional Federal agencies as the Secretary determines to
			 be appropriate, and in consultation with the Tick-Borne Diseases Advisory
			 Committee, shall provide for—
				(1)the conduct or
			 support of the activities described in subsection (b); and
				(2)the coordination
			 of all Federal programs and activities related to Lyme disease and other
			 tick-borne diseases.
				(b)ActivitiesThe activities described in this subsection
			 are the following:
				(1)Development of
			 diagnostic testsSuch
			 activities include—
					(A)the development of sensitive and more
			 accurate diagnostic tools and tests, including a direct detection test for Lyme
			 disease capable of distinguishing active infection from past infection;
					(B)improving the efficient utilization of
			 diagnostic testing currently available to account for the multiple clinical
			 manifestations of both acute and chronic Lyme disease; and
					(C)providing for the timely evaluation of
			 promising emerging diagnostic methods.
					(2)Surveillance
			 and reportingSuch activities
			 include surveillance and reporting of Lyme and other tick-borne
			 diseases—
					(A)to accurately determine the prevalence of
			 Lyme and other tick-borne diseases;
					(B)to evaluate the feasibility of developing a
			 reporting system for the collection of data on physician-diagnosed cases of
			 Lyme disease that do not meet the surveillance criteria of the Centers for
			 Disease Control and Prevention in order to more accurately gauge disease
			 incidence; and
					(C)to evaluate the feasibility of creating a
			 national uniform reporting system including required reporting by laboratories
			 in each State.
					(3)PreventionSuch activities include—
					(A)the provision and promotion of access to a
			 comprehensive, up-to-date clearinghouse of peer-reviewed information on Lyme
			 and other tick-borne diseases;
					(B)increased public education related to Lyme
			 and other tick-borne diseases through the expansion of the Community Based
			 Education Programs of the Centers for Disease Control and Prevention to include
			 expansion of information access points to the public;
					(C)the creation of a physician education
			 program that includes the full spectrum of scientific research related to Lyme
			 and other tick-borne diseases, and, in coordination with the Advisory Committee
			 established under section 3, the publication of an annual report that evaluates
			 published guidelines and current research available on Lyme disease, in order
			 to best educate health professionals on the latest research and diversity of
			 treatment options for Lyme disease; and
					(D)the sponsoring of scientific conferences on
			 Lyme and other tick-borne diseases, including reporting and consideration of
			 the full spectrum of clinically based knowledge, with the first of such
			 conferences to be held not later than 24 months after the date of enactment of
			 this Act.
					(4)Clinical
			 outcomes researchSuch
			 activities include—
					(A)the establishment of epidemiological
			 research objectives to determine the long-term course of illness for Lyme
			 disease; and
					(B)determination of the effectiveness of
			 different treatment modalities by establishing treatment outcome
			 objectives.
					(c)Authorization
			 of appropriations
				(1)In
			 generalFor the purposes of
			 carrying out this section, and for the purposes of providing for additional
			 research, prevention, and educational activities for Lyme and other tick-borne
			 diseases, there is authorized to be appropriated such sums as may be necessary
			 for each of the fiscal years 2012 through 2016.
				(2)Additional
			 amountsThe authorization of appropriations under this subsection
			 is in addition to any other authorization of appropriations available for the
			 purposes described in paragraph (1).
				5.Reports on lyme and
			 other tick-borne diseases
			(a)In
			 generalNot later than 18
			 months after the date of enactment of this Act, and annually thereafter, the
			 Secretary shall submit to Congress a report on the activities carried out under
			 this Act.
			(b)ContentReports under subsection (a) shall
			 contain—
				(1)significant activities or developments
			 related to the surveillance, diagnosis, treatment, education, or prevention of
			 Lyme or other tick-borne diseases, including suggestions for further research
			 and education;
				(2)a scientifically qualified assessment of
			 Lyme and other tick-borne diseases, including both acute and chronic instances,
			 related to the broad spectrum of empirical evidence of treating physicians, as
			 well as published peer reviewed data, that shall include recommendations for
			 addressing research gaps in diagnosis and treatment of Lyme and other
			 tick-borne diseases and an evaluation of treatment guidelines and their
			 utilization;
				(3)progress in the development of accurate
			 diagnostic tools that are more useful in the clinical setting for both acute
			 and chronic disease;
				(4)the promotion of public awareness and
			 physician education initiatives to improve the knowledge of health care
			 providers and the public regarding clinical and surveillance practices for Lyme
			 disease and other tick-borne diseases; and
				(5)a copy of the
			 most recent annual report issued by the Tick-Borne Diseases Advisory Committee
			 established under section 3 and an assessment of progress in achieving the
			 recommendations included in the Committee's report.
				
